MEMORANDUM **
Sukhdev Singh, a native and citizen of India, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) decision denying his applications for asylum, withholding of removal and protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252 and w;e review the IJ’s adverse credibility determination for substantial evidence. See Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002). We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination. Singh failed to provide detailed and consistent testimony about the Akali Dal party and seminal political events in the Punjab. See Singh-Kaur v. INS, 183 F.3d 1147, 1151-53 (9th Cir.1999) (approving an IJ’s finding that an applicant’s testimony was suspicious given its lack of specificity). Further, Singh’s admitted failure to adhere to the basic tenets of his religion undermines his claim of religious persecution. See Mejia-Paiz v. INS, 111 F.3d 720, 723-24 (9th Cir.1997). Finally, the IJ properly relied on the country reports because he conducted an individualized analysis and provided specific reasons for his adverse credibility finding. See Chebchoub v. INS, 257 F.3d 1038, 1044 (9th Cir.2001).
Because Singh did not challenge the IJ’s denial of withholding of removal or CAT relief in his opening brief, he waived *523these issues. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.